 

Case 3:18-cr-00406-K Document 59 Filed 05/15/19 Page1of23 PagelD 208

PA Pea Toes rey

4

    

ORIGINAL IN THE UNITED STATES DISTRICT COURT oo piiavey ys eas ay
FOR THE NORTHERN DISTRICT OF TEXAS oO
DALLAS DIVISION went yarere Gye
UNITED STATES OF AMERICA NO. 3:18-CR-406-K
v. (Supersedes indictment returned
January 8, 2019)
DANIEL JENKINS (01)
DARYL HENRY (03) FILED UNDER SEAL

SUPERSEDING INDICTMENT
The Grand Jury charges that:
Count One
Conspiracy to Commit Hate Crimes, Kidnapping, and Carjacking
(In violation of 18 U.S.C. § 371)
Introduction
1. John Doe | was a 57 year-old male. John Doe 2 was a 20 year-old male. John Doe 3
was a 19 year-old male. John Doe 4 was a 19 year-old male. John Doe 5 was a 29
year-old male. John Doe 6 was a 37 year-old male. John Doe 7 was a 20 year-old
male. John Doe 8 was a 23 year-old male. John Doe 9 was a 27 year-old male.
2. In December of 2017, John Does | through 9 used Grindr.
3. Grindr was a cellular telephone application that called itself “the World’s Largest
Social Networking App for Gay, Bi, Trans, and Queer People.”

4. At all times relevant to this offense, Apartment #186 was a vacant apartment at the

Solana Ridge Apartment Complex in Dallas, Texas.

Superseding Indictment—Page 1
 

Case 3:18-cr-00406-K Document59 Filed 05/15/19 Page 2 of23 PagelD 209

The Charge

Beginning in or around the first week of December 2017, and continuing
thereafter up to and including December 12, 2017, in the Northern District of Texas, the
defendants, Daniel Jenkins and Daryl Henry, did knowingly and willfully combine,
conspire, and agree with each other, and with others known and unknown to the Grand
Jury, to commit the following offenses against the United States, as charged in the
remaining counts of the indictment and incorporated herein:

a. to willfully cause bodily injury to, and through the use of a firearm and
dangerous weapon attempt to cause bodily injury to, any person because of the
actual and perceived sexual orientation of any person, and use a channel,
facility, and instrumentality of interstate and foreign commerce, to-wit: a
cellular telephone, a cellular telephone application (“app”), and the internet, in
committing and in furtherance of the commission of the offense, in connection
with the conduct described herein, in violation of 18 U.S.C. § 249(a)(2);

b. to unlawfully and willfully seize, confine, kidnap, inveigle, decoy, abduct, or
carry away and hold for ransom and reward and otherwise, and use a means,
facility, and instrumentality of interstate and foreign commerce, to wit, a
cellular telephone, a cellular telephone application (“app”), and the internet, in
committing and in furtherance of the commission of the offense, in violation of
18 U.S.C. § 1201(a)(1); and

c. with the intent to cause death or serious bodily harm, to intentionally take, and

attempt to take, from the person and presence of another, by force and violence

Superseding Indictment—Page 2
Case 3:18-cr-00406-K Document 59 Filed 05/15/19 Page 3of23 PagelD 210

and by intimidation, a motor vehicle that had been transported, shipped, and
received in interstate and foreign commerce, in violation of 18 U.S.C. § 2119.
Plan and Purpose of the Conspiracy
The plan and purpose of the conspiracy was to use Grindr, a dating app, to create
fake profiles and pose as gay men interested in “dates” to lure gay men to the Solana
Ridge Apartment Complex and areas in and around Dallas, Texas in order to commit
violent crimes against them, including kidnapping, assault, robbery, and carjacking. It
was also the plan and purpose of the conspiracy to force the victims at gunpoint to
relinquish their possessions, including, but not limited to, their wallets, money, car keys,
cars, drivers’ licenses and identification cards, credit and debit cards, and cellular
telephones.
Overt Acts
In furtherance of the conspiracy, and to accomplish the objects thereof, members
of the conspiracy committed, and caused to be committed, the following overt acts,
among others, within the Northern District of Texas:
1. Onor about December 6, 2017, at least one member of the conspiracy used
Grindr to lure John Doe 8 to the Solana Ridge Apartments in Dallas, Texas.
2. Onor about December 6, 2017, Daniel Jenkins and at least one other
member of the conspiracy held John Doe 8 at gunpoint inside of an apartment
at the Solana Ridge Apartments in Dallas, Texas.
3. Onor about December 6, 2017, at least one member of the conspiracy

pointed a handgun at John Doe 8, and demanded his property.

Superseding Indictment—Page 3
 

Case 3:18-cr-00406-K Document 59 Filed 05/15/19 Page 4of23 PagelD 211

4. Onor about December 6, 2017, at least one member of the conspiracy took
possession of John Doe 8’s cellular telephone.

5. On or about December 7, 2017, at least one member of the conspiracy used a
Grindr account with a profile picture of John Doe 8 to lure John Doe 9 to the
Solana Ridge Apartments in Dallas, Texas.

6. On or about December 7, 2017, at least one member of the conspiracy
pointed a handgun at John Doe 9, and demanded his property.

7. On or about December 7, 2017, at least one member of the conspiracy forced
John Doe 9 at gunpoint to drive to a local ATM.

8. On or about December 7, 2017, at least one member of the conspiracy used
Grindr to lure John Doe 1 to the Solana Ridge Apartments in Dallas, Texas.

9. Onor about December 7, 2017, a member of the conspiracy pointed a
handgun at John Doe 1, and demanded his property.

10. On or about December 8, 2017, at least one member of the conspiracy used
Grindr to lure John Doe 2, to the Solana Ridge Apartments in Dallas, Texas.

11. On or about December 8, 2017, a member of the conspiracy pointed a gun at
John Doe 2, and demanded his property.

12. On or about December 8, 2017, a member of the conspiracy hit John Doe 2 in
the head with an object.

13. On or about December 11, 2017, at least one member of the conspiracy used
Grindr to lure men to areas in and around Dallas, Texas, including the Solana

Ridge Apartments.

Superseding Indictment—Page 4

 
 

Case 3:18-cr-00406-K Document 59 Filed 05/15/19 Page5of23 PagelD 212

14.

15.

16.

17.

18.

19,

20.

21.

22.

23.

24.

On or about December 11, 2017, Daniel Jenkins met men at their cars and
invited them into Apartment #186.

On or about December 11, 2017, Daniel Jenkins pointed a handgun toward
at least one man inside of Apartment #186.

On or about December 11, 2017, Daniel Jenkins used force and threats of
force to hold at least one man inside of Apartment #186.

On or about December 11, 2017, Daryl Henry used force and threats of
force to hold at least one man inside of Apartment #186.

On or about December 11, 2017, at least one member of the conspiracy
physically assaulted John Doe 3 inside Apartment #186.

On or about December 11, 2017, at least one member of the conspiracy
sexually assaulted John Doe 3.

On or about December 11, 2017, Daniel Jenkins physically assaulted John
Doe 4 and called John Doe 4 gay slurs inside Apartment #186.

On or about December 11, 2017, at least one member of the conspiracy
pointed a handgun at John Doe 4.

On or about December 11, 2017, at least one member of the conspiracy took
John Doe 4’s property.

On or about December 11, 2017, at least one member of the conspiracy used
an object to sexually assault John Doe 4.

On or about December 11, 2017, at least one member of the conspiracy

physically assaulted John Doe 5 inside Apartment #186.

Superseding Indictment—Page 5
 

Case 3:18-cr-00406-K Document 59 Filed 05/15/19 Page 6of23 PagelD 213

25. On or about December 11, 2017, at least one member of the conspiracy
sexually assaulted John Doe 5.

26. On or about December 11, 2017, Daniel Jenkins physically assaulted John
Doe 6 and called John Doe 6 gay slurs inside Apartment #186.

27. On or about December 11, 2017, at least one member of the conspiracy
urinated and wiped human feces on at least one John Doe.

All in violation of 18 U.S.C. § 371.

Superseding Indictment—Page 6
 

‘ Case 3:18-cr-00406-K Document 59 Filed 05/15/19 Page 7of23 PagelD 214

Count Two
Hate Crime Acts; Aiding and Abetting
(In violation of 18 U.S.C. §§ 249(a)(2) and 2)

On or about December 11, 2017, in the Northern District of Texas, the defendants,
Daniel Jenkins and Daryl Henry, aided and abetted by each other and by others known
and unknown to the Grand Jury, did willfully cause bodily injury to John Doe 3, by
assaulting John Doe 3, because of John Doe 3’s actual and perceived sexual orientation.
The offense included kidnapping, and Daniel Jenkins and Daryl Henry, aided and
abetted by each other and by others known and unknown to the Grand Jury, did use a
channel, facility, and instrumentality of interstate and foreign commerce, to-wit: a
cellular telephone, a cellular telephone application (“app”), and the internet, in

connection with the conduct described herein.

All in violation of 18 U.S.C. §§ 249(a)(2) and 2.

Superseding Indictment—Page 7
 

Case 3:18-cr-00406-K Document 59 Filed 05/15/19 Page 8of23 PagelD 215

Count Three
Hate Crime Acts; Aiding and Abetting
(In violation of 18 U.S.C. §§ 249(a)(2) and 2)

On or about December 11, 2017, in the Northern District of Texas, the defendants,
Daniel Jenkins and Daryl Henry, aided and abetted by each other and by others known
and unknown to the Grand Jury, did willfully cause bodily injury to John Doe 4, by
assaulting John Doe 4, because of John Doe 4’s actual and perceived sexual orientation.
The offense included kidnapping, and Daniel Jenkins and Daryl Henry, aided and
abetted by each other and by others known and unknown to the Grand Jury, did use a
channel, facility, and instrumentality of interstate and foreign commerce, to-wit: a
cellular telephone, a cellular telephone application (“app”), and the internet, in

connection with the conduct described herein.

All in violation of 18 U.S.C. §§ 249(a)(2) and 2.

Superseding Indictment—Page 8
 

Case 3:18-cr-00406-K Document 59 Filed 05/15/19 Page 9of23 PagelD 216

Count Four
Hate Crime Acts; Aiding and Abetting
(In violation of 18 U.S.C. §§ 249(a)(2) and 2)

On or about December 11, 2017, in the Northern District of Texas, the defendants,
Daniel Jenkins and Daryl Henry, aided and abetted by each other and by others known
and unknown to the Grand Jury, did willfully cause bodily injury to John Doe 5, by
assaulting John Doe 5, because of John Doe 5’s actual and perceived sexual orientation.
The offense included kidnapping, and Daniel Jenkins and Daryl Henry, aided and
abetted by each other and by others known and unknown to the Grand Jury, did use a
channel, facility, and instrumentality of interstate and foreign commerce, to-wit: a
cellular telephone, a cellular telephone application (“app”), and the internet, in

connection with the conduct described herein.

All in violation of 18 U.S.C. §§ 249(a)(2) and 2.

Superseding Indictment—Page 9

 
Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page 10o0f 23 PagelD 217

Count Five
Hate Crime Acts; Aiding and Abetting
(in violation of 18 U.S.C. §§ 249(a)(2) and 2)

On or about December 11, 2017, in the Northern District of Texas, the defendants,
Daniel Jenkins and Daryl Henry, aided and abetted by each other and by others known
and unknown to the Grand Jury, did willfully cause bodily injury to John Doe 6, by
assaulting John Doe 6, because of John Doe 6’s actual and perceived sexual orientation.
The offense included kidnapping, and Daniel Jenkins and Daryl Henry, aided and
abetted by each other and by others known and unknown to the Grand Jury, did use a
channel, facility, or instrumentality of interstate and foreign commerce, to-wit: a cellular
telephone, a cellular telephone application (“app”), and the internet, in connection with

the conduct described herein.

All in violation of 18 U.S.C. §§ 249(a)(2) and 2.

Superseding Indictment—Page 10
 

 

. Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page11of 23 PagelD 218

Count Six
Kidnapping; Aiding and Abetting
(In violation of 18 U.S.C. §§ 1201(a)(1) and 2)

On or about December 11, 2017, in the Northern District of Texas, the defendants,
Daniel Jenkins and Daryl Henry, aided and abetted by each other and by others known
and unknown to the Grand Jury, did unlawfully and willfully seize, confine, inveigle, |
kidnap, abduct, and carry away and hold John Doe 3 for ransom and reward and
otherwise, and did use a means, facility, and instrumentality of interstate and foreign
commerce, to-wit: a cellular telephone, a cellular telephone application (“app”), and the

internet, in committing and in furtherance of the commission of the offense.

All in violation of 18 U.S.C. §§ 1201(a)(1) and 2.

Superseding Indictment—Page 11
 

Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page 12 of 23 PagelD 219

Count Seven
Kidnapping; Aiding and Abetting
(in violation of 18 U.S.C. §§ 1201(a)(1) and 2)

On or about December 11, 2017, in the Northern District of Texas, the defendants,
Daniel Jenkins and Daryl Henry, aided and abetted by each other and by others known
and unknown to the Grand Jury, did unlawfully and willfully seize, confine, inveigle,
kidnap, abduct, and carry away and hold John Doe 4 for ransom and reward and
otherwise, and did use a means, facility, and instrumentality of interstate and foreign
commerce, to-wit: a cellular telephone, a cellular telephone application (“app”), and the

internet, in committing and in furtherance of the commission of the offense.

All in violation of 18 U.S.C. §§ 1201(a)(1) and 2.

Superseding Indictment—Page 12
 

Case 3:18-cr-00406-K Document 59 Filed 05/15/19 Page13o0f23 PagelD 220

Count Eight
Kidnapping; Aiding and Abetting
(In violation of 18 U.S.C. §§ 1201(a)(1) and 2)

On or about December 11, 2017, in the Northern District of Texas, the defendants,
Daniel Jenkins and Daryl Henry, aided and abetted by each other and by others known
and unknown to the Grand Jury, did unlawfully and willfully seize, confine, inveigle,
kidnap, abduct, and carry away and hold John Doe 5 for ransom and reward and
otherwise, and did use a means, facility, and instrumentality of interstate and foreign
commerce, to-wit: a cellular telephone, a cellular telephone application (“app”), and the

internet, in committing and in furtherance of the commission of the offense.
All in violation of 18 U.S.C. §§ 1201(a)(1) and 2.

Superseding Indictment—Page 13
 

Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page 14of 23 PagelD 221

Count Nine
Kidnapping; Aiding and Abetting
(in violation of 18 U.S.C. §§ 1201(a)(1) and 2)

On or about December 11, 2017, in the Northern District of Texas, the defendants,
Daniel Jenkins and Daryl Henry, aided and abetted by each other and by others known
and unknown to the Grand Jury, did unlawfully and willfully seize, confine, inveigle,
kidnap, abduct, and carry away and hold John Doe 6 for ransom and reward and
otherwise, and did use a means, facility, and instrumentality of interstate and foreign
commerce, to-wit: a cellular telephone, a cellular telephone application (“app”), and the

internet, in committing and in furtherance of the commission of the offense.

All in violation of 18 U.S.C. §§ 1201(a)(1) and 2.

Superseding Indictment—Page 14
Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page 15of 23 PagelD 222

Count Ten
Kidnapping; Aiding and Abetting
(In violation of 18 U.S.C. §§ 1201(a)(1) and 2)

On or about December 11, 2017, in the Northern District of Texas, the defendant,
Daniel Jenkins, aided and abetted by others known and unknown to the Grand Jury, did
unlawfully and willfully seize, confine, inveigle, kidnap, abduct, and carry away and hold
John Doe 7 for ransom and reward and otherwise, and did use a means, facility, and
instrumentality of interstate and foreign commerce, to-wit: a cellular telephone, a cellular
telephone application (“app”), and the internet, in committing and in furtherance of the

commission of the offense.

All in violation of 18 U.S.C. §§ 1201(a)(1) and 2.

Superseding Indictment—Page 15

 
 

 

 

Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page 16 of 23 PagelD 223

Count Eleven
Kidnapping; Aiding and Abetting
(In violation of 18 U.S.C. §§ 1201(a)(1) and 2)

On or about December 6, 2017, in the Northern District of Texas, the defendant,
Daniel Jenkins, aided and abetted by others known and unknown to the Grand Jury, did
unlawfully and willfully seize, confine, inveigle, kidnap, abduct, and carry away and hold
John Doe 8 for ransom and reward and otherwise, and did use a means, facility, and
instrumentality of interstate and foreign commerce, to-wit: a cellular telephone, a cellular
telephone application (“app”), and the internet, in committing and in furtherance of the

commission of the offense.

All in violation of 18 U.S.C. §§ 1201(a)(1) and 2.

Superseding Indictment—Page 16
 

 

EEE EEEIEOOOSSE'S:SSC™N~~= cc

Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page17of23 PagelD 224

Count Twelve
Carjacking; Aiding and Abetting
(In violation of 18 U.S.C. §§ 2119 and 2)

On or about December 11, 2017, in the Northern District of Texas, the defendant,
Daniel Jenkins, aided and abetted by others known and unknown to the Grand J ury, with
the intent to cause death and serious bodily harm, did intentionally take a motor vehicle
that had been transported, shipped, and received in interstate and foreign commerce, to-
wit: a 2017 Nissan Altima bearing a vehicle identification number (VIN) with the last
four digits of 6642, from the person or presence of another, namely, John Doe 4, by force

and violence and by intimidation.

All in violation of 18 U.S.C. §§ 2119 and 2.

Superseding Indictment—Page 17

 
 

 

EEE *SOSWSSSSSS ee

Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page 18 of 23 PagelD 225

Count Thirteen
Carjacking; Aiding and Abetting
(In violation of 18 U.S.C. §§ 2119 and 2)

On or about December 7, 2017, in the Northern District of Texas, the defendant,
Daniel Jenkins, aided and abetted by others known and unknown to the Grand Jury, with
the intent to cause death and serious bodily harm, did intentionally take a motor vehicle
that had been transported, shipped, and received in interstate and foreign commerce, to-
wit: a 2015 Nissan Sentra bearing a vehicle identification number (VIN) with the last four
digits of 1699, from the person or presence of another, namely, John Doe 9, by force and

violence and by intimidation.

All in violation of 18 U.S.C. §§ 2119 and 2.

Superseding Indictment—Page 18

 
 

Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page 19 of 23 PagelD 226

Count Fourteen
Using, Carrying, and Brandishing a Firearm During and in Relation to, and
Possessing and Brandishing a Firearm in Furtherance of, a Crime of Violence;
Aiding and Abetting
(In violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2)

On or about December 7, 2017, in the Northern District of Texas, the defendant,
Daniel Jenkins, aided and abetted by others known and unknown to the Grand Jury, did
knowingly use, carry, and brandish a firearm, to-wit: a handgun, during and in relation to
a crime of violence, to-wit: carjacking, in violation of 18 U.S.C. § 2119, as alleged in
Count Thirteen of this indictment, for which the defendant may be prosecuted in a court
of the United States, and the defendant, aided and abetted by others known and unknown
to the Grand Jury, did knowingly possess and brandish said firearm in furtherance of the

commission of this offense.

In violation of 18 U.S.C. §§ 924(c)(1)(A)Gi) and 2.

Superseding Indictment-—-Page 19
 

EE EEE —_—_ i’ eed OOO EOE ee

Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page 20 of 23 PagelD 227

Count Fifteen
Using, Carrying, and Brandishing a Firearm During and in Relation to, and
Possessing and Brandishing a Firearm in Furtherance of, a Crime of Violence;
Aiding and Abetting
(In violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2)

On or about December 11, 2017, in the Northern District of Texas, the defendant,
Daniel Jenkins, aided and abetted by others known and unknown to the Grand Jury, did
knowingly use, carry, and brandish a firearm, to-wit: a handgun, during and in relation to
a crime of violence, to-wit: carjacking, in violation of 18 U.S.C. § 2119, as alleged in
Count Twelve of this indictment, for which the defendant may be prosecuted in a court of
the United States, and the defendant, aided and abetted by others known and unknown to
the Grand Jury, did knowingly possess and brandish said firearm in furtherance of the

commission of this offense.

In violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2.

 

Superseding Indictment—Page 20
 

Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page 21 of 23 PagelD 228

A TRUE BILL

Ax

FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

 

\ OE E. ih

KATHRYN E. GILBERT

Trial Attorneys

United States Department of Justice
Civil Rights Division, Criminal Section
601 D Street N.W., Unit 5134
Washington, D.C. 20004

Telephone: 202-598-7258

Email: rose.gibson@usdoj.gov

 

\ wore DANA

Assistant United States Attorney
Texas State Bar No. 24062268

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8694
Facsimile: 214-659-8805

Email: nicole.dana@usdoj.gov

Superseding Indictment—Page 21
Case 3:18-cr-00406-K Document 59 Filed 05/15/19 Page 22 of 23 PagelD 229

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

DANIEL JENKINS (01)
DARYL HENRY (03)

 

SECOND SUPERSEDING INDICTMENT

18 U.S.C. § 371
Conspiracy to Commit Hate Crimes, Kidnapping, and Carjacking
(Count 1)

18 U.S.C. §§ 249(a)(2) and 2
Hate Crime Acts; Aiding and Abetting
(Counts 2-5)

18 U.S.C. §§ 1201(a)(1) and 2
Kidnapping; Aiding and Abetting
(Counts 6-11)

18 U.S.C. §§ 2119 and 2
Carjacking; Aiding and Abetting
(Counts 12-13)

18 U.S.C. §§ 924(c)(1)(A)Gi) and 2
Using, Carrying, and Brandishing a Firearm During and in Relation to, and
Possessing and Brandishing a Firearm in Furtherance of, a Crime of Violence;
Aiding and Abetting
(Counts 14 -15)

15 Counts

 

 
 

Case 3:18-cr-O0406-K Document 59 Filed 05/15/19 Page 23 of,

A true bill rendered

DALLAS

cS
Filed in open court this / 7 day of May, 2019.

 

 

 

Warrant to be Issued For DARYL HENRY

UNITED STATES MAGISTR&FE-FORGE
Criminal Case Pending: 3: BR 00406-K

 
  
 

FOREPERSON

 
